Citation Nr: 0618262	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-01 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and grandson




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from September 1942 to February 1946.  
He died on July [redacted], 2000.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 2001, the appellant and her grandson testified at an 
RO hearing; a copy of the hearing transcript is associated 
with the record.

In November 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
See 38 C.F.R. § 19.9(a)(2) (2002).  In January 2004, the 
Board remanded the case to the RO for additional development 
and readjudication in light of the decision of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), which 
invalidated 38 C.F.R. § 19.9(a)(2) (2002).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) was inconsistent 
with 38 U.S.C. § 7104(a), because it denies appellants "one 
review on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration, and without having to obtain the appellant's 
waiver.  In August 2004, the Board remanded the case for 
additional development and readjudication.  The case now is 
before the Board for further appellate consideration.   


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2000.  The immediate cause 
of death was listed as cardiac arrest due to, or as a 
consequence of, acute renal failure and congestive heart 
failure, due to, or as a consequence of, hypertension.  Other 
significant conditions contributing to death but not related 
to the immediate cause of death were multiple myeloma and 
chronic renal failure.
 
2.  The appellant was married to the veteran at the time of 
his death.

3.  At the time of the veteran's death, he was service-
connected for anxiety reaction, rated as 50 percent 
disabling, chronic lumbosacral strain, rated as 40 percent 
disabling, and atrophy of the left testicle, residual of 
mumps, rated as noncompensable.

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, or 
shows that any of the veteran's service-connected 
disabilities substantially or materially contributed to the 
cause of his death.


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to, by a disability or disease 
incurred in or aggravated by active military service, and a 
disease or disability may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in August and 
September 2000, December 2004, and March 2005, satisfied VA's 
duty to notify under 38 U.S.C. § 5301(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish service connection for the cause of the 
veteran's death, of what VA would do or had done, and what 
evidence she should provide, and informed the appellant that 
it was her responsibility to help VA obtain evidence 
maintained by state or local governmental authorities and 
medical, employment or other non-government records necessary 
to support her claim.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish an effective date, if service connection was 
granted on appeal.  Since service connection is being denied, 
no effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess/Hartman.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service, non-VA and VA medical records, VA examination 
reports and medical opinions, a hearing transcript, private 
physicians' statements, and other lay statements have been 
associated with the record.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the issue on appeal and that VA 
has satisfied, to the extent possible, the duty to assist.  
In compliance with the Board's August 2004 remand, medical 
records from Emory University Hospital, the Hiawassee Family 
Practice, and from Drs. R. O. and W. L. N., and VA medical 
opinions were associated with the claims file.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought.  In January 2006, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  Given 
the foregoing, the Board finds that VA has substantially 
complied with the Board's August 2004 remand with regard to 
this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  

The initial unfavorable decision was issued in September 
2000, prior to the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006)).  As noted above, the claimant has been provided with 
the content-complying notice required under the holding in 
Pelegrini, which was issued prior to the issuance of the SSOC 
in January 2006.  The letters informed the appellant of what 
evidence was required to substantiate her claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit information describing 
additional evidence or the evidence itself to VA, and 
informed that it was her responsibility to make sure records 
are received by VA.  In particular, the appellant was asked 
to sign authorizations for release of information or to get 
records and submit them herself and to provide medical 
evidence showing that the disability causing death was 
incurred in or aggravated in service.  She and her grandson 
testified at an RO hearing.  Based on the above, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2005); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as malignant tumors, hypertension 
and cardiovascular-renal disease, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant claims that the veteran's service-connected 
anxiety disorder worsened his heart condition ultimately 
leading to his death.  Alternatively, she contends that the 
medicine that the veteran took for his service-connected back 
disorder led to renal failure and ultimately to his death.  

At a July 2001 hearing, the appellant claimed that the 
medication that the veteran was taking for his service-
connected back disability, Voltaren, damaged his kidneys; 
that he took this medication for many years; that, when the 
veteran learned that the medication was damaging his kidneys, 
he became nervous; that Dr. R. O. stated that anxiety had an 
effect on the veteran's hypertension; and that she had been 
instructed to increase the veteran's nerve pill.  She also 
testified that the veteran was taking high blood pressure 
medicine, when they married in 1948, even though she was 
informed that there was no evidence of record to show that 
the veteran had been diagnosed with hypertension at that 
time.  The appellant's grandson testified that he saw the 
veteran two or three times per week and that the veteran 
talked bad about the medicine because it was a sizeable 
amount. 

At the time of his death, on July [redacted], 2000, the appellant was 
married to the veteran and he was service-connected for 
anxiety reaction, rated as 50 percent disabling, chronic 
lumbosacral strain, rated as 40 percent disabling, and 
atrophy of the left testicle, residual of mumps, rated as 
noncompensably disabling.  The veteran was hospitalized at 
the time of his death but no autopsy was performed.  The 
veteran's certificate of death lists the immediate cause of 
death as cardiac arrest due to, or as a consequence of, acute 
renal failure and congestive heart failure, due to, or as a 
consequence of, hypertension.  Other significant conditions 
contributing to death but not related to the immediate cause 
of death were multiple myeloma and chronic renal failure.  
The veteran was not service connected for any of the diseases 
or conditions listed on the his certificate of death.  

The appellant sought opinions from private physicians who had 
treated her husband for support for her claim.  In October 
2000 and July 2001 statements, Dr. R. O. initially indicated 
that it was impossible to state with accuracy the exact 
relationship that the veteran's anxiety had to his death, but 
it certainly had to have played some role in acceleration of 
the atherosclerotic process, and may have contributed to the 
veteran's hypertension as over the past several years of his 
life the veteran was clearly much more anxious and suffered 
from depression, but the veteran did die of acute renal 
failure related to congestive heart failure and multiple 
myeloma.  

In an August 2001 statement, Dr. R. O. sought to clarify his 
prior statements, noting that he first met the veteran in 
1987 for problems related to his heart and ischemic heart 
disease, and that at that time there was no mention of, or 
medications for, anxiety in his records; that two years 
later, he prescribed Valium for the veteran and started Xanax 
in 1995.  Dr. R. O. added that hypertension is not caused by 
anxiety and the veteran had had hypertension before he had 
ever treated him with nerve pills; that nervous people may at 
stressful times have an exacerbation of their hypertension, 
but it in itself, if ever, is not the sole cause of 
hypertension; that there is no question that medically the 
veteran's death was caused by progressive cancer of the bone 
marrow or multiple myeloma; and that the veteran's 
progressive cancer was not related to anxiety but stress and 
anxiety were factors at different times in the veteran's 
life.  Medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  
In a June 2001 statement, Dr. W. L. N. reported that he had 
treated the veteran intermittently prior to his own 
retirement in July 1999; that the veteran had had long-
standing low back pain, which was treated with Voltaren and a 
back brace for support; that the veteran also was treated for 
high blood pressure and later developed heart problems with 
coronary artery disease (CAD); and that it was his 
understanding from the appellant that the veteran's 
arteriosclerotic process involved terminally not only his 
heart but also his kidneys with the veteran expiring due to 
renal failure, adding he had no personal knowledge of the 
veteran's problems after July 1999.  The diagnoses listed on 
the terminal hospital report were: congestive heart failure, 
arteriosclerotic heart disease, chronic renal failure, 
multiple myeloma, hypertension, gastritis, and anemia.  

After reviewing the veteran's records in March 2004 and 
November 2005, two VA cardiac and two VA genitourinary 
examiners agree with the above private physicians that 
neither the veteran's anxiety nor the medication he was 
taking for his service-connected low back disability 
substantially or materially combined to cause death, or aided 
or lent assistance to the production of the veteran's death.  
The March 2004 VA cardiac examiner stated that some 
observational studies suggest that heart attacks may cause 
depression and that heart attack survivors, who develop 
depression, do worse compared to patients, who have suffered 
a heart attack and are not depressed.  In parallel, depressed 
patients, who have suffered a heart attack, do worse compared 
to heart attack patients, who are not depressed.  The 
veteran's cardiovascular disease started in the mid-1980s; 
that he lived for almost 20 years after the first 
presentation of his cardiovascular disease; that it is likely 
that the immediate cause of the veteran's death was a 
ventricular arrhythmia originating in an ischemic focus or 
scar of his heart muscle as likely as it could have been 
caused by his kidney failure and his aggressive multiple 
myeloma; and that there is no evidence-based data to link 
anxiety or chronic anxiety disorder to cardiovascular disease 
or sudden cardiac death.  Thus, the March 2004 cardiac 
examiner opined that, although it is possible that the 
veteran's chronic anxiety disorder contributed to some degree 
to his CAD progression over decades of his life, the examiner 
could not estimate how little or how much this contribution 
had been, but he did not believe that the veteran's anxiety 
disorder contributed to the immediate cause of death.  
Similarly, the November 2005 VA cardiac examiner explained 
that conventional risk factors for CAD include hypertension, 
hyperlipidemia, diabetes mellitus, smoking, family history, 
age, and gender.  By age 70, over 70 percent of men have CAD 
with lesions of 50 percent or greater by cardiac 
catheterization.  The veteran certainly had most of these 
conventional risk factors.  The cardiac examiner noted that 
more recently, evaluation of psycho-social stressors as risk 
factors for CAD have been performed and depression has been 
identified as another risk factor for CAD, but anxiety per se 
has not been identified as an independent variable increasing 
the risk or severity of CAD.  An anxiety disorder will affect 
how a patient deals with his health issues, and it is also 
fair to say that the veteran's hypertension may have been 
impacted by his anxiety disorder.  Since the majority of 
hypertension is considered "idiopathic" and many patients 
with anxiety do not have hypertension, it is not clear that 
anxiety could be considered a causative factor for the 
veteran's hypertension.  The November 2005 cardiac examiner 
agreed that that the immediate cause of the veteran's death 
was likely a cardiac arrhythmia, which would have been caused 
by multiple factors, including a scar from previous heart 
attacks, combined with electrolyte and metabolic 
abnormalities from his renal disease.  The examiner added 
that anxiety would not in any way have been a direct 
causative agent in these end-stage events.  The November 2005 
VA cardiac examiner summarized that, although the veteran's 
anxiety and mental state are likely to have contributed to 
his overall health picture, the presence of CAD for greater 
than 10 years prior to his death with multiple known risk 
factors for CAD make it impossible to state with any 
assurance that his anxiety disorder was clearly causative of 
or contributed to his heart disorders in a substantive way.  
As the majority of men have significant CAD by the veteran's 
age, and by far the most common cause of death in that age 
group is cardiac, it could be said that this type of death 
was entirely consistent with the natural history of the 
veteran's condition.

The March 2004 VA genitourinary examiner confirmed that the 
veteran's hypertension was diagnosed in the 1970s and that he 
began receiving Voltaren off and on in the 1990s; and that 
both hypertension and chronic use of NSAIDS could contribute 
to the veteran's renal failure, but his renal failure was 
most likely due to multiple myeloma resulting in myeloma 
kidney.  The March 2004 VA genitourinary examiner added that 
Voltaren could have contributed (less than 50 percent) to the 
veteran's renal insufficiency but the examiner felt that it 
was not the major cause of the veteran's chronic kidney 
disease since he had normal renal function prior to 1998.  
Similarly, the November 2005 VA genitourinary examiner noted 
that the veteran suffered from acute and chronic renal 
failure at the time of his death.  By 1999, the veteran was 
using Tylenol instead of Voltaren for his low back pain.  The 
examiner explained that the veteran had a long history of 
poorly controlled hypertension first mentioned in the records 
in 1972, which can lead to chronic kidney disease; that he 
smoked for a number of years quitting in the 1960s, but it is 
unclear how heavily; that he apparently had normal kidney 
function in 1981, but the standards for normal kidney 
function used in 1981 do not exclude the possibility that he 
had severe kidney damage at that point; and that the veteran 
had significant atherosclerotic disease requiring multiple 
procedures, which is significant because radio-contrast dye 
can cause acute and chronic renal failure and cardiac 
catheterization can lead to atheroembolic damage to the 
kidney.  The examiner noted that the veteran started using 
Voltaren before December 1990, used it regularly in 1991 and 
1992, and took it off and on until 1999; that the veteran's 
LDL cholesterol was nowhere near the modern targets that are 
known to protect maximally against atherosclerosis; that the 
veteran's blood pressure did not noticeably worsen after 
starting the Voltaren; that hospital discharge summaries 
after 1996 do not list Voltaren; that the veteran had acute 
renal failure after a 1996 coronary artery bypass graft 
(CABG) and again after a contrast procedure in 1997; that 
Voltaren is not mentioned as a possible cause of the acute 
renal failure; and that the veteran was noted to have an 
atrophic kidney.  The November 2005 VA genitourinary examiner 
added that, in a former smoker, the presence of a large aorta 
with an atrophic kidney leads to a high probability of 
atherosclerotic kidney disease and that peripheral vascular 
disease, for which a procedure was performed in 1999, highly 
correlates with renal vascular disease.  Although chronic 
kidney disease was noted on the 1996 Emory University 
Hospital discharge report, it was aggressively worked up in 
1998 and multiple myeloma was discovered and treated with 
melphalan and prednisone and his creatinine stabilized; but 
the treatment was temporary and there was evidence of 
reoccurrence of myeloma at his death.  The November 2005 VA 
genitourinary examiner concluded that Voltaren could have 
made a contribution (less than 50 percent) to the veteran's 
renal insufficiency but the examiner felt that it was not the 
major cause of his chronic kidney disease.  Instead the 
evidence suggests that the veteran most likely had baseline 
atherosclerotic kidney disease that worsened in 1998-2000 due 
to the presence of multiple myeloma.  Since the Voltaren did 
not directly cause the acute renal failure, the overall 
probability is that it did not greatly contribute to his 
acute renal failure.  Thus, the examiner opined that it was 
less likely as not that Voltaren, which the veteran took for 
his service-connected low back disorder, contributed to his 
acute renal failure.  The consensus of both non-VA and VA 
physicians is that neither the medication, Voltaren, used to 
treat the veteran's his service-connected low back disability 
nor his anxiety reaction contributed substantially or 
materially to the cause of the veteran's death.

The evidence does not show, that the veteran's multiple 
myeloma, hypertension, cardiovascular or kidney disease began 
in service or was manifested within one year of discharge.  
There was no evidence of hypertension, cardiovascular or 
renal disease on the veteran's February 1946 separation 
examination.  In a February 1989 statement, Dr. W. L. N. 
reported that, beginning in 1955, the veteran had been a 
patient of his former (deceased) partner.  His review of the 
veteran's earlier treatment records revealed that the veteran 
was first given an anti-hypertensive medication, in November 
1974, and a tranquilizer, Librium, and Valium 5, in December 
1974.  The veteran had an angioplasty at Emory University for 
CAD in 1988.  Later August 1996 Emory University Hospital 
records show a diagnosis of chronic renal insufficiency.  
Private treatment records reveal that the veteran was 
diagnosed with multiple myeloma in 1998.  Thus, service 
connection (due to multiple myeloma, hypertension, 
cardiovascular or renal disease) is not warranted under the 
presumptive provisions of 38 C.F.R. §§ 3.307, § 3.309(a).

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

As there is no medical evidence that the multiple myeloma or 
hypertension/
cardiovascular-renal disease that led to the veteran's demise 
had their onset due to service, including on a presumptive 
basis, and as there is no evidence that these diseases were 
otherwise causally linked to an injury or disease of service 
origin, including the veteran's anxiety or medication taken 
for his lumbar spine disability, the Board finds that 
entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Accordingly, service connection on a direct basis 
under 38 C.F.R. §§ 3.303 and 3.312 or on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 is not warranted. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


